Title: To George Washington from Gustavus Scott, 31 January 1797
From: Scott, Gustavus,Thornton, William
To: Washington, George


                        
                            Sir, 
                            Washington 31st January 1797
                        
                        We do ourselves the honor of inclosing to you a Sketch of such description of
                            the public appropriations, as will, we think, be sufficient to identify them in the Deed
                            from the Trustees—It is submitted for consideration.
                        We also inclose a plan of the proposed two buildings for the Executive
                            Departments. One will be sufficient for the Treasury Department, and the other for the
                            Department of State, Department of War, and general post-Office—The exterior of the two
                            buildings, we think, ought to be alike.
                        It is proposed that they be built of the best stock brick, and slightly
                            ornamented with free-Stone, to make them correspond with the President’s house; to which they
                            will appear as wings—These buildings, though intended to be finished in the interior, in the
                            plainest Style, will, in the opinion of the Superintendants, cost from Sixty to eighty
                            thousand Dollars, each.
                        We think it will be adviseable to lay the foundation of them this season, and
                            whenever the President’s house is so far advanced as to be covered in and placed in a State
                            of safety, to push forward the other buildings, as they will be wanted before the removal of
                            Congress.
                        
                        We have, at lenghth, got through Messrs Morris and Nicholson’s selection, which
                            has been a work of much time and trouble.
                        The selection, being now closed, we are enabled to send forward a particular
                            account of the public property, proposed to be pledged in Holland.
                        We have forwarded to the Secretary of State for this purpose, a plan of the
                            City, under cover to Messrs Willink, with all the public property particularly designated on
                            the face of it; and have written to those gentlemen, pressing them to forward the Loan, by
                            all the means in their power. We have the honor to be With Sentiments of perfect respect, Yr Most
                            Obt Servants
                        
                            Gusts Scott
                            William Thornton
                            Alexr White
                            
                        
                    